DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 3, 4, 5, 6, 7, 8, 13, 14, 15, 16, 17, 18, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shelton US-10925659-B2 in view of Grunewald US-20140194813-A1.
With respect to claim 1, although Shelton teaches 
A medical system (Shelton Fig. 1 100), comprising: a medical instrument including (Shelton Fig. 1 110):  5an elongated shaft having a distal end (Shelton Fig. 1 114 and 126); at least one cutting element disposed at a distal end of the shaft (Shelton 0049 and Fig. 3 171); and the at least one cutting element;  10and at least one metal coagulation electrode (Shelton 0079 Fig. 10B), which electrically isolates the at least one metal coagulation electrode from the shaft (Shelton 0081 Fig. 11 432); a signal generator coupled to apply an electrical current to the at least 15one metal coagulation electrode (Shelton 0011 and 0097 Fig. 24A); 20it fails to teach the presence of a position-tracking transducer and said transducer’s location, circuitry, and processing.
However, in the same field of endeavor Grunewald teaches a position-tracking transducer disposed at the distal end of the shaft (Grunewald 0024 Fig. 3 34), and electrically insulated from the shaft (Grunewald 0032 and Fig. 3 48 and 34), and at least one metal coagulation electrode disposed at least partially over the position-tracking transducer (Grunewald Fig. 3 21 and 34), and processing circuitry configured to: receive signals generated by the position-tracking transducer (Grunewald 0040 Fig. 4 64); and track a location of the distal end responsively to the received 20signals (Grunewald 0040 Fig. 4 64, imaging monitor disclosed).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify  the medical system of Shelton with the position-tracking transducer of Grunewald as the ability to precisely orient and position a medical device relative to the anatomy directly impacts the safety and efficacy of the medical system (Grunewald 0002). 

With respect to claim 2, Shelton in view of Grunewald as above teach all of the elements of claim 1 and Shelton further teaches 
wherein the processing circuitry is configured to control the signal generator to apply the electrical current to the at least one metal coagulation electrode responsively to actuation of a cutting action by the at least one cutting element (Shelton 0102 Fig. 27A 1565).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the medical system of Shelton in view of Grunewald as above with the coagulation 

With respect to claim 3, Shelton in view of Grunewald as above teach all of the elements of claim 2 and Shelton further teaches 
wherein the processing circuitry is configured to control the signal generator to maintain the electrical current applied to the at least one metal coagulation electrode for a time period after ceasing the cutting action (Shelton 0082 Fig. 12 526 and 516).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the medical system of Shelton in view of Grunewald as above with the continued coagulation after cutting has ceased of Shelton in order to stop vessels from bleeding after they have been cut.

With respect to claim 4, Shelton in view of Grunewald as above teach all of the elements of claim 1 and Shelton further teaches 
wherein the at least one metal coagulation electrode comprises a first metal coagulation electrode and a second metal coagulation electrode (Shelton 0079 Fig. 10B 365 and 366b), wherein the signal generator is coupled to apply the electrical current between the first and second metal coagulation electrodes (Shelton 0076 and Fig. 1 120). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the medical system of Shelton in view of Grunewald as above with the electrode configuration of Shelton so that the device can take advantage of bipolar coagulation in order to prevent and stop bleeding.

teaches wherein the signal generator is coupled to apply the electrical current between the at least one metal coagulation electrode and the at least one cutting element (Shelton 0102 Fig. 27A 1566a 1566b 1565).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the medical system of Shelton in view of Grunewald as above with the signal generator coupling that allows current to travel between the coagulation electrode and the cutting element in order that both coagulation and cutting can be energized simultaneously and by the same current path. 

With respect to claim 6, Shelton in view of Grunewald as above teach all of the elements of claim 1 and Shelton further teaches 
wherein the signal generator is coupled to apply the electrical current between the at least one metal coagulation 10electrode and at least one head surface electrode (Shelton 0102 Fig. 27A 1566a 1566b 1565 Fig. 30C). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the medical system of Shelton in view of Grunewald as above with the electrical coupling of a metal coagulation electrode to a head surface electrode of Shelton in order to energize the electrodes simultaneously and thereby increase the treatment area of the electrodes. 

With respect to claim 7, Shelton in view of Grunewald as above teach all of the elements of claim 1, Shelton further teaches 
wherein the at least one metal coagulation electrode includes a metal ring wrapped around the shaft (Shelton 0084 0117 Fig. 34 2466).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the medical system of Shelton in view of Grunewald as above with the ring electrode of Shelton so that tissue can be effected in a uniform manner about functional portion of the device. 

With respect to claim 8, Shelton in view of Grunewald as above teach all of the elements of claim 1, Shelton further teaches 
wherein the at least one metal electrode covers at least 90% of an outward facing surface area of the 15position-tracking transducer (Fig. 3 34 21 and Fig. 3A 21 17).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the medical system of Shelton in view of Grunewald as above with the electrode covering at least 90% of an outward facing surface area of the position-tracking transducer so that the effective element of the medical device will affect tissue in the location of the position-tracking transducer to accurately deliver energy to the desired tissue.

With respect to claim 13, Shelton teaches
 A method for medical treatment using a medical instrument (Shelton Fig. 1 100) 10including: an elongated shaft having a distal end (Shelton Fig. 1 114 and 126); at least one cutting element disposed at a distal end of the shaft (Shelton 0049 and Fig. 3 171); and the at least one cutting element; and at least one metal coagulation electrode (Shelton 0079 Fig. 10B), which electrically isolates the at least 15one metal coagulation electrode from the shaft (Shelton 0081 Fig. 11 432), the method comprising: applying an electrical current to the at least one metal coagulation electrode (Shelton 0011 and 0097 Fig. 24A)20, it fails to teach the presence of a position-tracking transducer and said transducer’s location, circuitry, and processing.
However, in the same field of endeavor  Grunewald teaches a position-tracking transducer disposed at the distal end of the shaft (Grunewald 0024 Fig. 3 34) and electrically insulated from the shaft (Grunewald 0032 and Fig. 3 48 and 34), and at least one metal coagulation electrode disposed at least partially over the position-tracking transducer (Grunewald Fig. 3 21 and 34); receiving signals generated by the position-tracking transducer (Grunewald 0040 Fig. 4 64); and tracking a location of the distal end responsively to the received 20signals (Grunewald 0040 Fig. 4 64, imaging monitor disclosed).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method for medical treatment of Shelton with the position-tracking transducer of Grunewald as the ability to precisely orient and position a medical device relative to the anatomy directly impacts the safety and efficacy of the medical system (Grunewald 0002). 

With respect to claim 14, Shelton in view of Grunewald as above teach all of the elements of claim 13, Shelton further teaches 
wherein the applying is performed responsively to actuation of a cutting action by the at least one cutting element (Shelton 0102 Fig. 27A 1565).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method for medical treatment of Shelton in view of Grunewald as above with the coagulation responsive to cutting actuation of Shelton in order to coagulate tissue as it is cut in order to reduce bleeding during a medical procedure.

 further comprising maintaining the electrical current applied to the at least one metal coagulation electrode for a 25time period after ceasing the cutting action (Shelton 0082 Fig. 12 526 and 516).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method for medical treatment of Shelton in view of Grunewald as above with the continued coagulation after cutting has ceased of Shelton in order to stop vessels from bleeding after they have been cut.

With respect to claim 16, Shelton in view of Grunewald as above teach all of the elements of claim 13, and Shelton further teaches 
wherein the at least one metal coagulation electrode comprises a first metal coagulation electrode and a second271002-1975B106105USNP1 metal coagulation electrode (Shelton 0079 Fig. 10B 365 and 366b), wherein the applying includes applying the electrical current between the first and second metal coagulation electrodes (Shelton 0076 and Fig. 1 120).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method for medical treatment of Shelton in view of Grunewald as above with the electrode configuration of Shelton so that the device can take advantage of bipolar coagulation in order to prevent and stop bleeding.

With respect to claim 17, Shelton in view of Grunewald as above teach all of the elements of claim 13, and Shelton further teaches 
wherein the applying includes applying the electrical current between the at least one metal coagulation electrode 5and the at least one cutting element (Shelton 0102 Fig. 27A 1566a 1566b 1565).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method for medical treatment of Shelton in view of Grunewald as above with the signal generator coupling that allows current to travel between the coagulation electrode and the cutting element in order that both coagulation and cutting can be energized simultaneously and by the same current path. 

With respect to claim 18, Shelton in view of Grunewald as above teach all of the elements of claim 13, and Shelton further teaches 
wherein the applying includes applying the electrical current between the at least one metal coagulation electrode and at least one head surface electrode (Shelton 0102 Fig. 27A 1566a 1566b 1565 Fig. 30C). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of medical treatment of Shelton in view of Grunewald as above with the electrical coupling of a metal coagulation electrode to a head surface electrode of Shelton in order to energize the electrodes simultaneously and thereby increase the treatment area of the electrodes. 

With respect to claim 19, Shelton in view of Grunewald as above teach all of the elements of claim 13, and Shelton further teaches 
wherein the at least one metal 10coagulation electrode includes a metal ring wrapped around the shaft (Shelton 0084 0117 Fig. 34 2466).


With respect to claim 20, Shelton in view of Grunewald as above teach all of the elements of claim 13, and Shelton further teaches 
wherein the at least one metal coagulation electrode covers at least 90% of an outward facing surface area of the position-tracking transducer (Fig. 3 34 21 and Fig. 3A 21 17).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of medical treatment of Shelton in view of Grunewald as above with the electrode covering at least 90% of an outward facing surface area of the position-tracking transducer so that the effective element of the medical device will affect tissue in the location of the position-tracking transducer to accurately deliver energy to the desired tissue.

Claim 9, 11, 12, 21, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shelton US-10925659-B2 in view of Grunewald US-20140194813-A1 and further in view of Sobe US-20040097804-A1.
With respect to claim 9, although Shelton in view of Grunewald as above teach all of the elements of claim 1, they fail to teach wherein the position-tracking transducer is a coil.
However, in the same field of endeavor Sobe teaches 
wherein the position-tracking transducer include at least one coil (Sobe 0065 and Fig. 1B 114).


With respect to claim 11, although Shelton in view of Grunewald and further in view of Sobe teach all of the elements of claim 9 and Shelton further 
teaches wherein the medical instrument is configured for inserting into a body part of a living subject (Shelton 0093 Fig. 23B) it fails to teach the magnetic field radiator pad and detection of said field to track device position.
However, in the same field of endeavor Sobe further teaches the system further comprising a location pad (Sobe 0012) having at least one magnetic field radiator configured to transmit alternating magnetic fields (Sobe 0006) into a region where the body-part is located (Sobe 0014), the 261002-1975B106105USNP1 at least one coil of the position-tracking transducer being configured to detect at least part of the transmitted alternating magnetic fields (Sobe 0032 0053 Fig. 15 704 706).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the medical system of Shelton in view of Grunewald and further in view of Sobe with the radiator pad which emits a magnetic field that interacts with the position tracking transducer of Sobe so that the position of the medical device can be tracked in relation to the tissue of the patient. 

With respect to claim 12, Shelton in view of Grunewald as above teach all of the elements of claim 1, and Shelton as above teaches 
wherein the medical instrument is configured for inserting into a body part of a living subject (Shelton 0093 Fig. 23B) but fail to teach a display relating a part of the body relative to the medical instrument position.
However, in the same field of endeavor Sobe teaches the system further 5comprising a display (Sobe 0072 Fig. 1A 130), the processing circuitry being configured to render to the display an image (Sobe 0013 and 0066) including a representation of at least part of the body part (Sobe 0072 Fig. 1A 126 and 162) and a representation of at least part of the medical instrument inserted in the body part responsively to the tracked location (Sobe 0072 Fig. 1A 112). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the medical system of Shelton in view of Grunewald as above with the image display of a patient’s body part relative to the tracked medical instrument so that the user may orient the medical device to the desired location of the patient during treatment.

With respect to claim 21, although Shelton in view of Grunewald as above teach all of the elements of claim 13, they fail to teach wherein the position tracking transducer is a coil.
However, in the same field of endeavor Sobe teaches 
wherein the position-tracking 15transducer include at least one coil (Sobe 0065 and Fig. 1B 114).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify to modify the method of medical treatment of Shelton in view of Grunewald by the coil configuration of the position-tracking transducer of Sobe as a coil is a structure well known to respond to an electromagnetic field to provide information such as position that can be used to orient the medical device.

wherein the medical instrument is configured for inserting into a body part of a living subject (Shelton 0093 Fig. 23B) but fail to teach a display relating a part of the body relative to the medical instrument position.
However, in the same field of endeavor Sobe teaches the method further comprising rendering to a display (Sobe 0092 Fig. 1A 130) an image including a representation of at least part of the body part (Sobe 0072 Fig. 1A 126 and 162) and a representation of at least part of the medical instrument 5inserted in the body part responsively to the tracked location (Sobe 0072 Fig. 1A 112).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of medical treatment of Shelton in view of Grunewald as above with the image display of a patient’s body part relative to the tracked medical instrument so that the user may orient the medical device to the desired location of the patient during treatment.

Claim 10, 22, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shelton US-10925659-B2 in view of Grunewald US-20140194813-A1 further in view of Sobe US-20040097804-A1 further in view of Izmirli US-20200054242-A.
With respect to claim 10, although Shelton in view of Grunewald further in view of Sobe teach all of the elements of claim 9, and Sobe further teaches 
the at least one coil being coated with an electrically insulating material (Sobe 0082 Fig. 3 186) they fail to teach a circuit board printed coil.
However, in the same field of endeavor Izmirli teaches wherein the at least one coil is printed on a circuit board (Izmirli 0045 Fig. 3 and 4).


With respect to claim 22, although Shelton in view of Grunewald further in view of Sobe teach all of the elements of claim 21, and Sobe further teaches 
the at least one coil being coated with an electrically insulating material (Sobe 0082 Fig. 3 186) they fail to teach a circuit board printed coil.
However, in the same field of endeavor Izmirli teaches wherein the at least one coil is printed on a circuit board (Izmirli 0045 Fig. 3 and 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of medical treatment of Shelton in view of Grunewald further in view of Sobe with the circuit board printed coil to take advantage of the identical electrical properties due to repeatable manufacturing, reduced need for calibration, and size reduction when compared to a traditional coil structure.

With respect to claim 23, Shelton in view of Grunewald further in view of Sobe further in view of Izmirli teach all of the elements of claim 22, and Sobe further teaches 
wherein the medical instrument is 20configured for inserting into a body part of a living subject (Sobe 0070 Fig. 13), the method further comprising: transmitting alternating magnetic fields (Sobe 006) into a region where the body- part is located (Sobe 0014); and detecting at least part of the transmitted alternating magnetic fields by the at least one coil (Sobe 0032 0053 Fig. 15 704 706).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the medical system of Shelton in view of Grunewald further in view of Sobe further in view of Izmirli with the radiator pad which emits a magnetic field that interacts with the position tracking transducer of Sobe so that the position of the medical device can be tracked in relation to the tissue of the patient. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P GLOTH whose telephone number is (571)272-8869.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CHRISTOPHER PATRICK GLOTH/Examiner, Art Unit 3794

/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794